 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE BARNES,                                    No. 1:20-cv-00454-SKO (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14                                                       TO SUMMARILY DISMISS
      HANFORD SUPERIOR COURT JUDGE                       UNEXHAUSTED PETITION
15    ROBERTS,
                                                         [TWENTY-ONE DAY OBJECTION
16                        Respondent.                    DEADLINE]
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. Petitioner filed the instant habeas petition on March 30, 2020,

20   challenging his March 24, 2020, conviction in Kings County Superior Court. Because the

21   petition is unexhausted, the Court will recommend it be DISMISSED WITHOUT PREJUDICE.

22                                              DISCUSSION

23   A.     Preliminary Review of Petition

24          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

25   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

26   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

27   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

28   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to
                                                         1
 1   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 2   2001).

 3   B.       Exhaustion

 4            A petitioner who is in state custody and wishes to collaterally challenge his conviction by

 5   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 6   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 7   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

 8   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

 9            A petitioner can satisfy the exhaustion requirement by providing the highest state court

10   with a full and fair opportunity to consider each claim before presenting it to the federal court.

11   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

12   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

13   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

14   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

15            Additionally, the petitioner must have specifically told the state court that he was raising a

16   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

17   Court reiterated the rule as follows:

18            In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
              remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
19            in order to give the State the “opportunity to pass upon and correct alleged violations
              of the prisoners' federal rights” (some internal quotation marks omitted). If state
20            courts are to be given the opportunity to correct alleged violations of prisoners'
              federal rights, they must surely be alerted to the fact that the prisoners are asserting
21            claims under the United States Constitution. If a habeas petitioner wishes to claim
              that an evidentiary ruling at a state court trial denied him the due process of law
22            guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
              but in state court.
23

24   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

25            Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
              federal claims in state court unless he specifically indicated to that court that those
26            claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
              (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
27            that the petitioner must make the federal basis of the claim explicit either by citing
              federal law or the decisions of federal courts, even if the federal basis is “self-
28            evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
                                                          2
 1          Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
            state law on the same considerations that would control resolution of the claim on
 2          federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
            v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
 3
            In Johnson, we explained that the petitioner must alert the state court to the fact that
 4          the relevant claim is a federal one without regard to how similar the state and federal
            standards for reviewing the claim may be or how obvious the violation of federal
 5          law is.

 6   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 7   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

 8          Petitioner has not sought any relief for his claims in the state courts. He indicates that he

 9   seeks to bypass the state courts for a “fast and speedy remed[y] due to ‘state of emergency.’”

10   (Doc. 1 at 4.) A petitioner is excused from exhaustion if “(i) there is an absence of available State

11   corrective process; or (ii) circumstances exist that render such process ineffective to protect the

12   rights of the applicant.” 28 U.S.C.A. § 2254(b)(1)(B). In addition, a federal court may, in

13   exceptional circumstances, “interfere by habeas corpus in advance of final action by the

14   authorities of the State” with respect to matters “of great urgency.” Urquhart v. Brown, 205 U.S.

15   179, 182 (1907). The Court does not find any reason to excuse exhaustion in this matter. There

16   is not an absence of available State corrective process. Avenues for relief are clearly available in

17   the state courts. Nor are there exceptional circumstances which would render the state process

18   ineffective. The principles of comity and federalism require the state court be provided with a

19   full and fair opportunity to consider each claim before presenting it to the federal court. See 28

20   U.S.C. § 2254(b)(1); Coleman, 501 U.S. at 731; Duncan, 513 U.S. at 365; Rose, 455 U.S. at 521-

21   22. The petition should be dismissed.

22                                                 ORDER

23          IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

24   Judge to the case.
                                          RECOMMENDATION
25
            For the foregoing reasons, the Court HEREBY RECOMMENDS that the habeas corpus
26
     petition be DISMISSED WITHOUT PREJUDICE for failure to exhaust state remedies.
27
            This Findings and Recommendation is submitted to the United States District Court Judge
28
                                                        3
 1   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304
 2   of the Local Rules of Practice for the United States District Court, Eastern District of California.
 3   Within twenty-one (21) days after being served with a copy, Petitioner may file written objections
 4   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 5   and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

 6   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

 7   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8

 9   IT IS SO ORDERED.

10
     Dated:    April 1, 2020                                       /s/   Sheila K. Oberto              .
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
